Citation Nr: 1603424	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.  

2.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a disability of the larynx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from June 1971 to September 1973, with subsequent periods of duty in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The issues of entitlement to a total disability evaluation based on individual unemployability (TDIU) (which had been previously adjudicated during the course of the current claim and was not appealed), an increase in rating for a right knee disability, and a petition to reopen a claim for entitlement to service connection for an acquired psychiatric disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The petition to reopen a previously denied claim for entitlement to service connection for a disability of the larynx is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran experiences degenerative disc disease which manifests via limitation of motion compounded by pain; he does not experience incapacitating episodes or any ankylosis associated with his low back disability.  



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veteran, in October 2008, was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports, and it is supportive of a denial of an increase in rating above the currently assigned 40 percent evaluation.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes and which support a rating of 40 percent for degenerative disc disease.  There is thus no duty to provide another examination or a medical opinion in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

The Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher rating.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For claims for increased rating, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  The Board has considered such a rating in the current case, and determines that it is not appropriate in rating the severity of the Veteran's low back disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2015).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Analysis

The Veteran is currently in receipt of a 40 percent disability rating for his service-connected disc disease.  He contends, in essence, that a higher evaluation is warranted.  

The disability is evaluated under Code 5243, which pertains to intervertebral disc syndrome.  Under these regulatory criteria, the disability is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An "incapacitating episode," for the purposes of regulation, is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The August 2013 remand by the Board specifically directed that the Veteran be evaluated for neurological abnormality associated with the low back.  A VA examination report, dated in October 2013, noted that the back itself was not productive of neurological impairment; however, radiculopathy into the lower extremities was present.  Service connection was awarded separately and the Veteran has not contested the evaluation assigned in such a rating.  With respect to incapacitating episodes, the VA examiner expressly noted that the Veteran did not experience them.  There is no other indication of record which would suggest that the Veteran has ever been prescribed bed rest by a physician which has been managed by a physician and thus, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate in this case.  As such, the General Formula will be utilized to rate the severity of the Veteran's disc disease.  

In so doing, it is noted that a 40 percent evaluation is assigned when forward flexion is 20 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  To qualify for a rating in excess of 40 percent, there must be evidence showing unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or the entire spine (100 percent).  Id.  The Veteran's clinical records and examination reports do not show that he experiences ankylosis.  Rather, the Veteran does have significant limitation of range of motion, at varying degrees of severity, and he manages his functional limitation of pain with prescription medication. 

Given the lack of documentation of incapacitating episodes or of ankylosis of any kind in the spine, the Board concludes that the assigned 40 percent rating is the maximum allowed under schedular criteria.  Consideration has been made with respect to functional limitations manifesting in addition to the established limitations of range of motion (weakness, fatigability, etc.).  Pain, managed by medication, is the chief manifestation, and it is fully considered in the assignment of the schedular rating assigned (which, as noted, is the highest allowable rating based solely on limitation of motion).  See DeLuca at 8.  

The Board has considered the applicability of an extraschedular rating, and finds that, with respect to the back only (that is, independent of the influence of other service-connected conditions), the disability picture is not so unique as to be outside of the norm of what is contemplated by the rating criteria.  An October 2013 neurological note from VA does describe the Veteran as unable to work as due to both the impact from knee and back problems; however, the orthopedic note of the same date notes that the Veteran could function in a sedentary environment with his back limitations.  This certainly is to be considered a marked interference with employment on an overall basis and, as noted in the introductory section, is to be considered as a new claim for TDIU (as it invokes unemployability with respect to a service-connected condition acting in concert with other disabilities).  As a specific example of the back condition being beyond the norm of what is considered by the rating criteria, however, the Board cannot conclude that such criteria have been met.  Indeed, limitation of motion, with pain, is something that is wholly considered by the assignment of the 40 percent rating, and the claim will thus not be remanded for a referral to the Director of VA's Compensation Service for consideration of extraschedular entitlement.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  


REMAND

The Veteran was most recently denied reopening of the claim for service connection for a disability of the larynx in an August 2013 rating decision.  Within a year of notification, in September 2013, he disagreed with this determination and expressed a desire to pursue an appeal (as well as initiate a new claim for a higher rating for his right knee).  No action has been taken on this claim.  

A notice of disagreement that has been timely received initiates the appellate process and vests jurisdiction over the claim to the Board.  The claim is to be remanded so that a statement of the case (SOC) can be prepared and so that, if desired, the Veteran may perfect his substantive appeal for the Board's consideration.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the petition to reopen a claim for entitlement to service connection for a disability of the larynx.  Allow the Veteran the opportunity to submit a substantive appeal, and if received, send the claim to the Board for adjudication.  The Veteran is to be informed of his ability to submit any additional evidence with respect to this claim, and any evidence received should be appropriately considered.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


